Citation Nr: 1034772	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-03 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1962 to July 1966.  

In November 1982, the Board of Veterans' Appeals (Board) denied 
service connection for a right knee disability.  In April 1999, 
the Board denied the Veteran's request to reopen the claim for a 
right knee disability.  

This matter comes before the Board on appeal from a July 2002 
decision by the RO which found that new and material evidence had 
not been received to reopen the claim for a right knee 
disability.  In July 2006, a hearing was held at the RO before 
the undersigned member of the Board.  

In October 2006, the Board declined to reopen the Veteran's claim 
and he appealed the decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  
Pursuant to a December 2007 joint motion, the Court vacated the 
Board's decision and remanded the matter for compliance with the 
terms of the joint motion.  The Board remanded the appeal for 
additional development in August 2008.  


FINDINGS OF FACT

1.  Service connection for a right knee disability was last 
finally denied by the Board in April 1999.  

2.  The evidence received since the April 1999 Board decision 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.  

3.  A right knee disability was not present in service or until 
many years thereafter, and the greater weight of the evidence is 
against the conclusion that any claimed right knee disability is 
related to service.  


CONCLUSIONS OF LAW

1.  The April 1999 Board decision which denied service connection 
for a right knee disability is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a right knee disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  

3.  A right knee disability was not incurred in or aggravated by 
service nor may any arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in May 2005, was sent by VA to the 
Veteran in accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the 
notification letter did not comply fully with the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), concerning a reopened claim, 
this is not prejudicial to the Veteran, as he was subsequently 
provided adequate notice in the January 2004 statement of the 
case (SOC), the claim was readjudicated, and supplement 
statements of the case (SSOC) were promulgated in June 2004 and 
February and October 2009.  

The Veteran's service treatment records and all VA and private 
medical records identified by him, including records from the 
Social Security Administration, have been obtained and associated 
with the claims file.  (The Board understands the Veteran's 
testimony to be to the effect that records from his post service 
family physician are unavailable.)  The Veteran testified at a 
hearing at the RO before the undersigned in July 2006, and was 
examined by VA in August 2009.  

To the extent that the VCAA notice in this case is deemed to be 
deficient, it is clear from the record that the Veteran and his 
attorney are fully aware of the evidence necessary to reopen his 
claim and to establish entitlement to the benefit sought.  They 
were likewise, given ample time to submit any such evidence.  
Therefore, under the specific facts of this case, the Board finds 
that the Veteran was properly notified.  Likewise, all relevant 
and available records have been obtained as to satisfy the duty 
to assist.  

Finality

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board must 
first rule on the matter of reopening of the Veteran's claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a right knee disability 
was last denied by the Board in April 1999.  Therefore, the laws 
and regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

New and material evidence is defined by regulations as evidence 
not previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  Id.  

Unless the Chairman of the Board orders reconsideration, or one 
of the other exceptions to finality applies, all Board decisions 
are final on the date stamped on the face of the decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, the 
Veteran has not requested reconsideration of the April 1999 Board 
decision and, as no other exceptions to finality apply, the April 
1999 decision is final as to the evidence then of record.  Id.  

The evidence of record at the time of the November 1982 Board 
decision that initially denied service connection for a right 
knee disability included the Veteran's service treatment records, 
several lay statements, a June 1981 private surgical report, and 
a transcript of a February 1982 RO hearing.  

The service treatment records, including the Veteran's separation 
examination in June 1966, showed that the Veteran was treated for 
right ankle problems from an injury in July 1965, but do not show 
any complaints, treatment, abnormalities, or diagnosis for any 
right knee problems.  

The private surgical report showed that the Veteran underwent 
right knee arthroscopy for posterior cruciate ligament 
instability in June 1981.  

The lay statements from the Veteran's wife, two former co-
workers, a former supervisor, and a fellow serviceman, received 
in September and November 1981, were to the effect that they 
recalled that the Veteran had right leg problems for many years.  
The fellow serviceman recalled that the Veteran was on crutches 
after he sustained an injury to his right leg in service.  The 
former police force supervisor recalled that the Veteran 
requested to be reassigned out of motorcycle duty in 1967, after 
working about six months, because of right leg problems.  

At the February 1982 RO hearing, the Veteran testified about his 
right leg injury and the events surrounding the accident aboard 
an aircraft carrier in service.  He testified that while the 
service treatment records only showed treatment for a right ankle 
injury, he also injured his right knee and had knee problems off 
and on prior to his surgery in 1981.  He testified that he worked 
as a motorcycle police officer shortly after service, but 
requested to be reassigned to desk duty because of chronic right 
leg problems when riding the motorcycle.  (T p. 3-4).  He also 
described the problems he had with his right knee at the FBI 
Academy training facility in 1981.  

In November 1982, the Board denied service connection for a right 
knee disability on the basis that there was no evidence of any 
injury, treatment or abnormalities referable to his right knee in 
service or until many years after service.  

The evidence of record at the time of the April 1999 Board 
decision that declined to reopen the claim of service connection 
for a right knee disability included all the evidence discussed 
above, copies of private medical records from May 1981 to 1996, 
and a transcript of an RO hearing in October 1997.  

In April 1999, the Board found that the additional evidence 
received since the prior Board decision in 1982 was essentially 
redundant of the information previously considered and was, 
therefore, not new and material sufficient to reopen the claim.  

The evidence added to the record since the April 1999 Board 
decision includes numerous VA and private medical records, 
including duplicate reports from 1981 to 2009, medical records 
from the Florida Department of Corrections from 1997 to 1998, a 
recommendation letter, examination report and related records 
pertaining to the Veteran's application and attendance at the FBI 
National Academy Law Enforcement Training Center in 1981, copies 
of service department records pertaining to the accident on the 
aircraft carrier in July 1965, a transcript of the Veteran's July 
2006 travel Board hearing, an August 2009 VA examination report, 
and a private medical opinion, received in December 2009.  

The letter from the private physician, dated in December 2009, 
included a description of the Veteran's medical history 
concerning his right knee problems, and an opinion to the effect 
that it was as likely as not that his current right knee 
disability was related to an injury in service.  

Initially, it should be noted that the evidence received 
subsequent to April 1999, is presumed credible for the purposes 
of reopening the Veteran's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

In this case, the basis for the prior denial of the Veteran's 
claim for service connection for a right knee disability was that 
there was no competent or diagnostic evidence of a right knee 
injury or disability in service or until many years thereafter.  
The information received since that decision includes an opinion 
from a private physician relating the Veteran's current right 
knee disability to service.  (See December 2009 letter from Dr. 
D.C. Randolph).  The medical opinion is material, as it provides 
additional probative information and relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
Having decided that Dr. Randolph's letter is new and material, 
the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for service connection 
for right knee disability is reopened, the Board must next 
determine if it will be prejudicial to the Veteran if the Board 
addresses the merits of the claim.  As indicated above, the 
Veteran was notified of VA's duty to assist him in obtaining 
evidence, of what evidence was required to sustain his claim, and 
what evidence has already been obtained.  The Veteran was 
notified of his responsibility to submit evidence which showed 
that he had a disability at present which had its onset in 
service, and why the current evidence was insufficient to award 
the benefits sought.  The Veteran's service treatment records and 
all VA and private medical records identified by him have been 
obtained and associated with the claims file.  Based on a review 
of the claims file, the Board finds that VA's duty to assist and 
notify the Veteran has been completed, and that he will not be 
prejudiced by the Board proceeding to review the issue on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess the 
credibility of the relevant evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 
49, 59 (1990).  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

With respect to arthritis, service connection may be presumed if 
it is show to a degree of 10 percent or more within the first 
post service year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307,3.309.  

Merits Analysis

As previously indicated, the Veteran contends his current right 
knee disability, which includes arthritis was caused by an injury 
he sustained to it during service.  He essentially related that 
this occurred when he was knocked to the deck of an aircraft 
carrier when a fire hose apparently laying across the deck was 
energized as he stepped/ran over its coils as he made his way to 
a secure area following a crash of an airplane onto the deck 
during training in July 1965.   

The only medical opinion favorable to the Veteran's claim in this 
case is explicitly premised on the accuracy of the history 
provided to the person offering the opinion.  (See December 2009 
opinion by David C. Randolph, MD.)  For the reasons explained 
below, the Board does not find the Veteran a credible medical 
historian.  Therefore, this favorable opinion is not probative.  
As also described  below, that leaves the record without 
competent, credible evidence that the Veteran's right knee 
disability was incurred in service, and the appeal, therefore, 
will be denied.  

As mentioned above, the service treatment records do not show any 
complaints or findings related to the right knee.  Likewise, the 
Veteran's service separation examination report specifically 
shows the lower extremities were considered normal upon clinical 
evaluation conducted at that time.  The service treatment records 
do reflect the Veteran's treatment for an injury he sustained at 
the time of the crash on the carrier's flight deck.  This 
consists of a report of July 1965 x-rays taken aboard the carrier 
and then follow-up care a month later, and again a month after 
that.  However, this care is confined to the right ankle.  It 
does not mention the knee.  The earliest post service medical 
record is the report of a medical evaluation conducted in May 
1980, in connection with training the Veteran was scheduled to 
undergo at the Federal Bureau of Investigation (FBI) Academy.  
This report made no mention of any knee problems with the lower 
extremities characterized as normal upon clinical evaluation.  
Indeed, the Veteran was described in the report as in "excellent 
health."  

Thus, the available medical records contradict the Veteran's 
assertions that he sustained a chronic knee disability in 
service.  As these records were made contemporaneous with the 
events about which they relate (and indeed, include other 
complaints unrelated to the knee and ankle during the period 
after July 1965) they are considered more probative than the 
Veteran's assertions made more than a decade after those events.  
(His first claim was made 15 years after service.)  

It is also observed that in 1981, the Veteran could not precisely 
recall the extent of the swelling he experienced at the time of 
the claimed injury, yet in 2009 (28 years later), he details his 
leg swelling from the cuff of his pants up to his pockets, with 
his pants having to be cut off.  These inconsistencies between 
his own statements, and between his statements and what the 
contemporaneous medical records show, reduces the Veteran's 
credibility as an accurate medical historian, as well as the 
probative value of his statements.  The Board also takes notice 
of the fact that in the late 1990's, the Veteran was convicted 
under Florida law of the crimes of first degree arson and burning 
with the intent to defraud insurer.  The Board believes that this 
prior conviction for a crime involving an act of dishonesty or 
false statement further impugns the Veteran's credibility and 
supports the Board's finding that his testimony before VA is not 
credible.  

In an effort to support his claim, the Veteran has submitted 
statements from his wife, a police lieutenant, a sheriff, and 
police chief (all three of whom were co-workers dating back to 
the time of the Veteran's service discharge), as well as one from 
a person with whom he served.  The statements from his co-workers 
and former service member, however, simply make mention of right 
leg problems.  They do not specify the knee.  This is significant 
because it is established by the service treatment records the 
Veteran injured his right ankle on active duty. Therefore, 
everything they related with respect to the leg could equally 
apply to the ankle as to the knee.  Since the claim concerns the 
knee, this failure to specify the joint involved removes any 
probative value from these statements.  (It also should be noted 
with respect to the police chief's statement, he indicated in his 
September 1981 statement the Veteran had to be re-assigned from 
motorcycle duty because of the stress of an old injury, yet in 
his August 1980 statement recommending the Veteran for FBI 
training, the Veteran was described as in excellent physical 
condition, "capable of sustained strenuous exertion."  Thus, 
not only is the police chief's statement not probative, this 
inconsistency regarding the Veteran's level of fitness, also 
makes him not credible.)  

The statement from the Veteran's wife also fails to make a 
specific reference to the Veteran's knee when describing his 
"discomfort over the years," referring instead to his right 
leg.  When she does specifically mention the knee (wrapping it 
during periods of swelling) she does not place the activity in a 
meaningful chronological context.  Essentially, she described it 
as occurring many times when they've been married, which could 
mean many times beginning in 1966, when they were first married, 
or many times since the Veteran complained about it in the weeks 
prior to his 1981 surgery.  The vague nature of this element of 
the assertion concerning when the knee wrapping occurred removes 
the probative value of the statement.  

The evidence does include a May 1981 medical record that 
chronicles the Veteran's report of a bilateral knee injury in 
service productive of an intermittent ache together with its 
aggravation several months earlier while undergoing training at 
the FBI Academy.  This yielded a diagnostic impression of an 
"old" anterior cruciate tear.  However, in the context of all 
the evidence addressing the Veteran's medical history, this 
reported rendition is not considered sufficient to establish the 
history it relates.  Indeed, reference to an "old" tear is too 
vague to do no more than only suggest the tear could be 15+ years 
old, as would have to be the case if it related to the Veteran's 
claimed in-service injury.  

Similarly, the Board notes the medical entries referred to by the 
Veteran's representative in her July 2008 letter, that mention a 
knee injury in 1965.  These entries, however, (recorded in 
treatment records while the a knee was incarcerated for arson 
burning to defraud insurers) appear to be nothing more than a 
transcription of the history the Veteran provided.  The 
transcription of a medical history by a medical professional does 
not transform the history into a medical opinion on causation.  
It remains simply a history as described by the Veteran, whom the 
Board does not consider credible.   

Since the Veteran is not credible, and the lay statements 
attempting to support his claim are not probative, the medical 
opinion based on this evidence is not probative.  This leaves the 
record simply showing the onset of a right knee disability many 
years after service.  This is not a basis upon which to establish 
service connection.  Accordingly, the appeal is denied.   


ORDER

New and material evidence having been presented, the Veteran's 
claim for service connection for a right knee disability is 
reopened, and to this extent, the appeal is granted.  

Service connection for a right knee disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


